Citation Nr: 0705817	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from November 1942 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the above, which 
found that the veteran had failed to submit new and material 
evidence to reopen his claims for service connection for low 
back and left knee disorders.  The veteran appealed the 
decision.  The veteran provided testimony before the 
undersigned Veterans Law Judge at the RO in February 2003; a 
transcript is of record.

In March 2004, the Board denied the claims, and the veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2005 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's March 2004 decision.  Pursuant to the 
actions requested in the Joint Motion, the issues were 
remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.

In November 2005, the Board determined that new and material 
evidence sufficient to reopen the claims had been submitted, 
and remanded the issues for additional development and re-
adjudication.

Additional evidence was received in 2006 after the case had 
been certified to the Board by the RO.  Under 38 C.F.R. § 
20.1304, such evidence received by the Board usually requires 
a return of the case to the RO for review, consideration, and 
preparation of a Supplemental Statement of the Case (SSOC) 
prior to a Board decision, unless there has been a waiver of 
such initialRO review.  The evidence in this instance 
consists of a medical statement from a private physician 
indicating current treatment of the veteran for pain in the 
left side flank area, left knee, and back, which the veteran 
attributed to an old service injury.  Since this medical 
opinion essentially duplicates and is cumulative of medical 
opinions already of record, it has little material bearing, 
and thus does not preclude a decision by the Board at this 
time.  

FINDINGS OF FACT

1.  The veteran's left side pain in service was acute and 
transitory, and a continuing disability was not then present.  

2.  The preponderance of the competent evidence of record is 
against a finding that the veteran's currently diagnosed back 
disorder is related to any event or incident during his 
active military service.  

3.  The preponderance of the competent evidence of record is 
against a finding that the veteran's currently diagnosed left 
knee disorder is related to any event or incident during his 
active military service.  


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  A chronic left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or an SSOC.  Mayfield v. Nicholson, No. 02-1077 (Vet. 
App. Dec. 21, 2006). 

In letters dated in December 2005 and April 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in SSOCs dated in 
October and November 2006, he was provided with an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any evidence of back and/or left knee injuries.  These 
records do contain a treatment entry dated in July 1945, for 
a photofluorographic examination of the chest, with negative 
findings.  This entry did not address any musculoskeletal 
complaints.  Although at his separation physical examination 
in 1946 the veteran noted a history of left side pain in July 
1945, the examining physician provided no further summary or 
elaboration, and there was no diagnosis of a chronic left 
knee or low back disorder.  Examination of the spine and 
extremities was normal at that time.  

There are essentially no subsequent clinical records 
associated with the claims file until 1981, when the veteran 
began fairly regular treatment following a myocardial 
infarction.  However, more relevant evidence includes a 
December 1991 statement from a private physician noting 
treatment of the veteran for left knee degenerative changes.  
A second private physician submitted a statement in January 
1992, which indicated that he had been treating the veteran 
for osteoarthritis of the left knee since 1987 and 
osteoarthritis of the back since 1989.  A statement issued by 
a third private physician indicates treatment of the veteran 
for osteoarthritis of the back and left knee during the 
period from 1951 to 1986.

Also of record is an August 1985 "buddy" statement from an 
individual who reported being present when the veteran fell 
down a flight of stairs in service.  This individual also 
reported that the veteran injured his back, left leg, and 
ankle and was hospitalized at "Sampson" (probably denoting 
Sampson Naval Hospital) for a month.  A statement issued by a 
family friend indicates that the veteran was treated by a 
private physician in February 1947 for back and left knee 
conditions due to a fall in service.

In February 1994, the veteran presented for a VA examination, 
at which time he was diagnosed with low back syndrome and 
knee pain.  There was no discussion regarding etiology or 
onset.  

In October 1994 the RO received a statement from a certified 
polygraphist who noted that the veteran had recently 
undergone a polygraph examination.  At that time, the veteran 
claimed that in 1943 while at the Sampson Training Station he 
fell down some wooden stairs.  As a result of the fall he was 
in sick bay for three weeks to a month for an injury to his 
left leg as a result of that fall.  The polygraph examiner 
concluded that, through the interpretation of the polygraph 
recordings, itwasdetermined that the veteran was being 
truthful in his statements regarding the details of the 
injuries he sustained during military service.

During an RO hearing in November 1994, the veteran presented 
testimony about the onset and severity of his left knee and 
back disorders.  Specifically, he indicated that in 1943, 
while stationed in the Receiving Unit at Sampson Naval 
Training Station, he was going on liberty and in the company 
of a fellow soldier when he fell down a flight of stairs.  He 
was transported to Sampson Ship's Company Dispensary, with 
injuries to his left side and knee which were serious enough 
to warrant four weeks of hospitalization.  After service, he 
said he was treated by both VA and private physicians in 1946 
and 1947, and later at a VA hospital in the 1970s.  However, 
these records were noted to be unavailable, and had either 
been lost or destroyed.  The veteran also referred to a 
notarized copy of a statement from a fellow soldier stating 
he was present when the veteran was injured during service.  

In 1995, the veteran submitted lay statements from his 
daughter and niece, which indicated a long history of 
treatment for his left knee. 

Additional private outpatient treatment records include a 
copy of a patient questionnaire dated in May 1993, in which 
the veteran denied any history of any back injury or 
abnormality.  However, he did report a history of painful 
and/or swollen joints.  In March 1995, a private physician 
noted the veteran had a 15-year history of bilateral knee 
pain secondary to degenerative joint disease.  Several months 
later, in October 1995, the veteran was noted to have a 53-
year history of left knee pain due to an injury in service.  
A medical opinion, also dated in October 1995, indicated the 
veteran had severe osteoarthritis of both knees.  The 
physician indicated that an injury to the veteran's left knee 
in 1943 might have advanced the progression of this 
condition. 

A statement from the veteran's private treating physician 
dated in June 2002 indicates that the veteran underwent a 
total left knee replacement for severe traumatic arthritis.  
He noted that the veteran reported injuring his left side in 
a fall during service, which according to the doctor had 
resulted in traumatic arthritis. 

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
1994.  He testified about the onset and development of his 
claimed back and left knee disorders, as well as his post-
service treatment.  He testified that he was initially 
treated in the mid 1940s, but that those records were 
unavailable.  He also testified as to his current condition.  

On VA examination in April 2006, following the Board's Remand 
to the RO, the veteran reiterated his account of injury to 
his left side when he tripped and fell down a flight of 
stairs in 1943.  He stated that he was hospitalized for four 
weeks at New York Sampson Training Center, in the Ship's 
CompanyDispensary.  The examiner noted there were no records 
or reports related to this treatment in the claims folder or 
service medical records, other than a note on the discharge 
physical examination noting left side pain since 1945.  The 
veteran also reported that upon discharge from the Navy he 
had sought treatment from numerous physicians, and was given 
painkillers.  However, no documentation of treatment 
following his Navy service was noted in the claims folder.  
The examiner also referred to notes from a private physician 
stating treatment for back pain since 1989.  Currently, X-
rays of the lumbar spine were noted to show marked advanced 
degenerative disc space narrowing of the entire lumbar spine, 
with anterior and lateral osteophytic reaction and facet 
arthrosis L4-5 through L5-S1.  The clinical diagnosis was 
advanced degenerative disc disease of the lumbosacral spine, 
with chronic pain syndrome, left lower lateral ribs, and 
bilateral total knee replacements.  

The examiner noted that he was unable to find any medical 
records of treatment of the veteran for left side or back 
conditions while in the Navy other than the note of left side 
pain at discharge.  The examiner also noted that there were 
no medical records related to the claimed hospitalization at 
the Navy dispensary, despite post-service lay statements to 
the contrary.  Following a comprehensive review of the claims 
folder, to include the SMRs, and consultation with the Chief 
of Orthopedics, the examiner was unable to conclude, with any 
degree of medical certainty, that the veteran's current 
conditions were traceable to any incidents, symptoms, or 
treatment the veteran had experienced or manifested during 
service.  

In October 2006, a private physician noted current treatment 
of the veteran for complaints of pain in the left side flank 
area, left knee, and back.  The physician noted that the 
veteran attributed this pain to an old service injury.

The Board notes that attempts by the RO to obtain additional 
service records and post-service VA records dating back to 
1946 have been unsuccessful.

III.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

On the merits of the case, the veteran contends that he 
injured his left knee and back in a fall during service in 
the 1940s, and that he has continued to suffer from back and 
left knee disorders since that time.  The medical record, 
however, presents a different picture.

The Board notes that, although there is no reason to doubt 
the veteran's assertion that he fell down a flight of stairs 
during service, or, indeed, that he sustained injuries as a 
result of that fall, it can only be concluded that such 
injuries were acute and transitory, given that the SMRs note 
no complaints of any of the symptoms that the veteran now 
reports or any description of the type of injuries that he 
now details.  His reported polygraph examination is therefore 
not discounted, but the matter does not end there.  At 
separation in 1946, given the opportunity to identify any 
history or symptoms associated with the in-service injury, 
the veteran did not provide any such information or 
complaint.  Instead, these records document a single episode 
of left-side pain in July 1945, with no evidence that the 
veteran suffered any permanent sequelae as a result of the 
episode, which had apparently resolved by the time of his 
separation from service.  As a result, the veteran's SMRs do 
not affirmatively establish that his current back and left 
knee disorders had their onset during military service.

The Court of Appeals for Veterans Claims has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology, and the veteran contends that he has suffered 
from residuals of a back and left knee injuries since 
service.  However, in analyzing a claim, the lack of evidence 
of treatment may bear on the probative value of the evidence 
of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Although the veteran has reported receiving treatment from VA 
and private physicians following service discharge, those 
records are unavailable.  Thus, the claims folder is devoid 
of any treatment records or other medical documents 
pertaining to his claimed left In fact, post-service medical 
records document treatment for chronic left knee and back 
pain beginning in 1991.  Other evidence of record contains a 
clinical reference to symptoms in 1951, five years after his 
service separation.  Yet, even that date leaves a significant 
gap between service and the initial complaints.  There is no 
showing of any continuity of pertinent symptoms since service 
which would suggest a link to service.  

With the exception of three private medical opinions, no 
additional post-service treatment records that discuss the 
etiology of the veteran's current left knee and back 
disorders have been obtained and associated with the claims 
folder.  Although the private physicians provided opinions 
which link an injury in service to the current left knee and 
back disorders, they are of little, if any, probative value, 
because they do not reflect knowledge of the veteran's entire 
history since 1946, and the physicians did not provide a 
rationale for their opinions.  With regard to medical 
evidence, a diagnosis or opinion of a health care 
professional is not conclusive and is not entitled to 
absolute deference.

The Court has further indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West 12 Vet. App. 185, 187 
(1999).  Here, there is no indication that any of the private 
physicians reviewed the veteran's medical history, as found 
in the claims folder, in formulating their opinions.  The 
Court has provided guidance for weighing medical evidence and 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999 

None of the physicians indicated any source, independent of 
the veteran, regarding medical history and the extent of the 
claimed injuries in service.  The opinions, therefore, are 
based in significant part on the history provided by the 
veteran rather than on medical evidence.  While the veteran's 
statements alone may be sufficient for his physicians, more 
is required under the law to substantiate a claim.  Medical 
history provided by a veteran and recorded by an examiner, 
without additional enhancement or analysis, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(factors for assessing probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
SMRs or another relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis).  As a result, the Board finds the private 
opinions to be of minimal probative value.  

In addition, the Board finds that the opinion offered by the 
VA physician in 2006 is too equivocal to provide a proper 
basis for establishing service incurrence for the veteran's 
back and left knee.  Although that opinion was clearly based 
upon a review of the claims folder and included detailed 
reasons and bases for the opinion offered, the examiner was 
unable to answer, with any degree of medical certainty, 
whether the veteran's current back and left knee disorders 
had their inception in service.  Therefore, any conclusion as 
to a nexus to service would be too speculative to form a 
basis upon which service connection may be established.  

The Board does not doubt the sincerity of the veteran's 
belief in his contentions, and we note that he is competent 
to report symptoms he experienced in service.  However, the 
Board also finds no reason to doubt the accuracy of the SMRs, 
which have been carefully reviewed.  There is no indication 
that the records are incomplete or inaccurate.  As noted 
previously, these records are completely silent with respect 
to any extended period of hospitalization for left leg and 
back injuries in 1945.  It would appear that, if the veteran 
had in fact been hospitalized or treated for such injuries, 
it would have been documented, and he would have reported it 
to service personnel at discharge.  In any event, the fact 
remains that there is no evidence of left knee or back 
injuries during service beyond the veteran's own statements, 
and the records which would be expected to corroborate his 
account, i.e., the service medical records, do not do so.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (veteran's version 
of events from the past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder).  

The Board has also considered the supportive statements of 
the veteran's family and friends.  In general, lay witnesses 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v, Derwinski, 2 
Vet.App. 492, 495 (1992).  Further, this recent lay evidence 
was based on recollections from a point in time as early as 
1946 and, because of the passage of so much time, the 
reliability of such recollections versus evidence recorded 
contemporaneously with certain events may be called into 
question.  In this instance, those observations are refuted 
by the SMRs.  That contrary evidence significantly reduces 
the probative weight to be assigned to the statements.  In 
this respect the Board is not finding or implying that the 
veteran, or any lay party on his behalf, is deliberately or 
consciously misrepresenting his medical history.  In summary, 
the Board concludes that the contemporaneous SMRs are far 
more reliable as to in-service events than is remote memory.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

ORDER

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


